 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                    Aug 02, 2019
                                                                         SEAN F. MCAVOY, CLERK

 4
                          UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00091-TOR-2
 8
 9                      Plaintiff,                  ORDER MODIFYING
                                                    CONDITIONS OF RELEASE
10                       v.
11                                                  MOTION GRANTED
     CRYSTAL MARIE WEISSENFELS,                       (ECF No. 52)
12
13                      Defendant.
14         Before the Court is Defendant’s Unopposed Motion for Reconsideration,
15   ECF No. 52. Defendant recites in her motion that neither the United States, nor
16   U.S. Probation oppose this request.
17         IT IS ORDERED the Defendant’s Motion for Reconsideration, ECF No.
18   52, is GRANTED. The release of the Defendant is subject to the following:
19
                          STANDARD CONDITIONS OF RELEASE
20
21   (1)   Defendant shall not commit any offense in violation of federal, state or local
           law. Defendant shall advise the supervising Pretrial Services Officer and
22         defense counsel within one business day of any charge, arrest, or contact
23         with law enforcement. Defendant shall not work for the United States
           government or any federal or state law enforcement agency, unless
24
           Defendant first notifies the supervising Pretrial Services Officer in the
25         captioned matter.
26
     (2)   Defendant shall reside at an address approved by Pretrial Services and
27         immediately advise the court, defense counsel and the U.S. Attorney in
28         writing before any change in address and telephone number.


     ORDER - 1
 1
     (3)   Defendant shall appear at all proceedings as required and shall surrender for
 2         service of any sentence imposed as directed.
 3
     (4)   Defendant shall sign and complete A.O. Form 199C before being released
 4         and shall reside at the address furnished.
 5
     (5)   Defendant shall not possess a firearm, destructive device or other dangerous
 6
           weapon.
 7
 8   (6)   Defendant shall report to the United States Probation Office before or
           immediately after release and shall report as often as they direct, at such
 9         times and in such manner as they direct.
10
     (7)   Defendant shall contact defense counsel at least once a week.
11
12   (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
           for any person who is under indictment for a crime punishable by
13
           imprisonment for a term exceeding one year, to possess, ship or transport in
14         interstate or foreign commerce any firearm or ammunition or receive any
15         firearm or ammunition which has been shipped or transported in interstate or
           foreign commerce.
16
17   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic
           drug or other controlled substances defined in 21 U.S.C. § 802, unless
18         prescribed by a licensed medical practitioner in conformance with Federal
19         law. Defendant may not use or possess marijuana, regardless of whether
           Defendant has been authorized medical marijuana under state law.
20
21   (10) Defendant shall surrender any passport to Pretrial Services and shall not
22        apply for a new passport.

23                    ADDITIONAL CONDITIONS OF RELEASE
24
     (12) Maintain or actively seek lawful employment.
25
26   (14) Defendant shall remain in the Eastern District of Washington while the case
          is pending. By timely motion clearly stating whether opposing counsel and
27
          Pretrial Services object to the request, Defendant may be permitted to travel
28        outside this geographical area.

     ORDER - 2
 1
     (15) Avoid all contact, direct or indirect, with any persons who Defendant would
 2        reasonably know are or may become a victim or potential witness in the
 3        subject investigation or prosecution. Pretrial Services may but is not
          required to exempt specific named individuals from this prohibition,
 4        including but not limited to immediate family members or co-workers.
 5
     (16) Avoid all contact, direct or indirect, with known felons. Pretrial Services
 6
          may but is not required to exempt specific named individuals from this
 7        prohibition, including but not limited to immediate family members or co-
 8        workers, or contacts occurring in a treatment setting.

 9   (18) Refrain from any use of alcohol.
10
     (19) There shall be no alcohol in the home where Defendant resides.
11
12   (20) There shall be no firearms in the home where Defendant resides.
13
              SUBSTANCE ABUSE EVALUATION AND TREATMENT
14
15         If Defendant is required to submit to a substance abuse evaluation, inpatient
     or outpatient treatment, the following shall apply:
16
17          Defendant shall complete treatment indicated by an evaluation or
     recommended by Pretrial Services and shall comply with all rules of a treatment
18   program. Defendant shall be responsible for the cost of testing, evaluation and
19   treatment, unless the United States Probation Office should determine otherwise.
     The United States Probation Office shall also determine the time and place of
20
     testing and evaluation and the scope of treatment.
21
22          Prior to commencing any evaluation or treatment program, Defendant shall
     provide waivers of confidentiality permitting the United States Probation Office
23   and the treatment provider to exchange without qualification, in any form and at
24   any time, any and all information or records related to Defendant’s conditions of
     release and supervision, and evaluation, treatment and performance in the program.
25   It shall be the responsibility of defense counsel to provide such waivers.
26          Following any evaluation or treatment ordered here, Defendant shall
     complete any recommended aftercare program.
27
28

     ORDER - 3
 1         If Defendant terminates any treatment program before it is completed,
     the treatment provider and Defendant shall immediately notify the U.S.
 2   Probation Officer.
 3
           If Defendant successfully completes inpatient treatment, she shall reside at a
 4   residence approved in advance by Pretrial Services and comply with all conditions
 5   herein including recommended follow-up treatment.
 6
     (26) Outpatient Treatment: Defendant shall participate in an outpatient
 7        substance abuse treatment program.
 8
     (27) Prohibited Substance Testing: If random urinalysis testing is not done
 9        through a treatment program, random urinalysis testing shall be
10        conducted through Pretrial Services, and shall not exceed six (6) times
          per month. Defendant shall submit to any method of testing required by the
11        Pretrial Service Office for determining whether the Defendant is using a
12        prohibited substance. Such methods may be used with random frequency
          and include urine testing, the wearing of a sweat patch, a remote alcohol
13
          testing system, and/or any form of prohibited substance screening or testing.
14        Defendant shall refrain from obstructing or attempting to obstruct or tamper,
15        in any fashion, with the efficiency and accuracy of prohibited substance
          testing.
16
17          HOME CONFINEMENT/ELECTRONIC/GPS MONITORING
18   (28) Defendant shall participate in one or more of the following home
19        confinement program(s):
20
           Electronic Monitoring: The Defendant shall participate in a program of
21         electronically monitored home confinement. The Defendant shall wear, at
22         all times, an electronic monitoring device under the supervision of U.S.
           Probation. In the event the Defendant does not respond to electronic
23         monitoring or cannot be found, the U.S. Probation Office shall forthwith
24         notify the United States Marshals’ Service, who shall immediately find,
           arrest and detain the Defendant. The Defendant shall pay all or part of the
25         cost of the program based upon ability to pay as determined by the U.S.
26         Probation Office.
27
           OR
28

     ORDER - 4
 1          GPS Monitoring: The Defendant shall participate in a program of GPS
            confinement. The Defendant shall wear, at all times, a GPS device under the
 2          supervision of U.S. Probation. In the event the Defendant does not respond
 3          to GPS monitoring or cannot be found, the U.S. Probation Office shall
            forthwith notify the United States Marshals’ Service, who shall immediately
 4          find, arrest and detain the Defendant. The Defendant shall pay all or part of
 5          the cost of the program based upon ability to pay as determined by the U.S.
            Probation Office.
 6
 7          AND
 8
            Curfew: Defendant shall be restricted to her residence daily, from 9:00 p.m.
 9          to 9:00 a.m.
10
     (31)   Other: Defendant shall report directly to U.S. Probation upon release for
11          electronic monitoring hookup.
12
     (32) Other: Comply with all conditions of supervision imposed by other courts.
13
14          IT IS SO ORDERED.
15                DATED August 2, 2019.
16
17                               _____________________________________
                                           JOHN T. RODGERS
18                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

     ORDER - 5
